Holderman, J. This is a claim for loss of certain items of personal property stolen from Claimant’s home in Elburn, Kane County, Illinois on June 20,1974, by two boys who had escaped from the St. Charles School for Boys, St. Charles, Illinois. It is stipulated by the parties hereto that the only issue before the Court would be .the amount "of damages involved. On June 20, 1974, Claimant returned to his home from work at about 5:30 p.m. and found two boys in it who admitted to Claimant that they were from the Boys School. They fled through a window and Claimant notified police. Claimant and his wife later found the boys had stolen the following items, with the values fixed by Claimant: Aquamarine ring in solid gold setting $650.00 Amythest ring in solid gold setting 400.00 Gold band 40.00 Topaz birthstone ring 10.00 Class ring 25.00 Garnet ring with gold band 100.00 Pearl necklace and earrings Browning 22 Rifle S.N. Pair of slacks and T shirt 60.00 84.00 6.00 $1,375.00 Claimant’s measure of damages is the market value of the stolen items on the day of the theft. It appears that Claimant did sustain some loss as a result of the activities of the escapees from the Illinois institution and there is some evidence on which to base a finding of loss. In considering this case, the Court bears in mind the following quotation from Hunter, Trial Handbook for Illinois Lawyers, 4th Edition, Chapter LXXX, General Rules relating to Damages, Sec. 80:5, page 815: “Damages are not rendered uncertain because they are uncertain in amount, as distinguished from those which are too uncertain to be recoverable because they are not the certain results of the wrong that has been committed.” There is evidence that $5.00 was paid for the slacks and $1.00 for the T-shirt at the Montgomery Ward store in St. Charles, and that these items were used at the time of the theft. There is also evidence that the pearl necklace and earrings were purchased for $60.00 wholesale in 1970. The evidence as to the value of the remaining items of jewelry was based on an estimate from two jewelers, one in Aurora and one in St. Charles, from descriptions given them by Claimant’s wife, but the quality of this evidence does not justify an award of substance. Claimant testified that the Browning rifle was purchased in 1963 from a military gun club in Germany and he thought $84.00 was a fair value for it. He offered in evidence a page from a 1973 Sears catalog in which a similar rifle was offered for sale new at $124.50. It is clear that there was no contributory negligence on the part of Claimant and it is also clear that the loss sustained was the result of negligence on the part of Respondent. An award is hereby entered in favor of Claimant in the amount of $350.00 for items stolen from his home.